UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (or Date of Earliest Event Reported):May 8, 2007 SWIFT ENERGY COMPANY (Exact name of Registrant as specified in its charter) Texas 1-8754 20-3940661 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (Address of principal executive offices) (281) 874-2700 (Registrant’s telephone number) Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers At the May 8, 2007 annual meeting of shareholders, shareholders of Swift Energy Company (“Swift Energy” or the “Company”) approved amendment of the Swift Energy Company 2005 Stock Compensation Plan (the “Plan”) to increase the number of shares authorized for issuance under the Plan by up to an additional 300,000 shares of Swift Energy’s common stock.The amendment was recommended by the Company’s board of directors and described in the Company’s proxy statement for the 2007 annual meeting. A copy of the amendment is filed herewith as Exhibit 10 hereto. The shareholders of Swift Energy also re-elected Raymond E. Galvin, Greg Matiuk and Henry C. Montgomery to serve three-year terms on Swift Energy’s board of directors as Class II Directors. Item 9.01. Financial Statements and Exhibits (a) Exhibit.The following exhibit is filed with this report on Form 8-K: Exhibit Number Description 10 Amendment No.3 to the Swift Energy Company 2005 Stock Compensation Plan SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 10, 2007 Swift Energy Company By: /s/ Alton D. Heckaman, Jr. Alton D. Heckaman, Jr. Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 10 Amendment No.3 to the Swift Energy Company 2005 Stock Compensation Plan
